Case 6:21-cv-00673-WWB-EJK Document 1 Filed 04/15/21 Page 1 of 11 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

DESIREE JURADO,                  )
                                 )
      Plaintiff,                 )
                                 )
v.                               )            Case No.:
                                 )
                                 )
SUN STATE FORD, INC.,            )
                                 )
      Defendant.                 )
_________________________________/

       PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff, DESIREE JURADO (“Plaintiff” or “Jurado”),

and files her Complaint against Defendant, SUN STATE FORD, INC.

(“Defendant” or “Sun State”), and states the following:

                          NATURE OF THE CLAIMS

      1.    This is an action for monetary damages, pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. as amended by the

Pregnancy Discrimination Act of 1978 (“Title VII”) and the Family and Medical

Leave Act of 1996, 29 U.S.C. §§ 2601 et seq. (“FMLA”) to redress Defendant’s

unlawful employment practices against Plaintiff, including discrimination,

harassment, and retaliation due to Plaintiff’s sex, pregnancy, and Plaintiff’s

request to use protected medical leave.


                                          1
Case 6:21-cv-00673-WWB-EJK Document 1 Filed 04/15/21 Page 2 of 11 PageID 2




                              JURISDICTION AND VENUE

       2.        This Court has jurisdiction over Plaintiff’s Title VII and FMLA claims

pursuant to 28 U.S.C. §§ 1331 and 1343, as this action involves federal questions

regarding deprivation of Plaintiff’s civil rights.

       3.        Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)

because a substantial part of the events or omissions giving rise to this action,

including Defendant’s unlawful employment practices alleged herein, occurred in

this District.

                                       THE PARTIES

       4.        Plaintiff, Jurado, is a citizen of the United States, and was at all times

material, a resident of the State of Florida.

       5.        Plaintiff worked for Defendant at its dealership located at 3535 W.

Colonial Dr., Orlando, Florida 32808.

       6.        Defendant is a Florida Profit Corporation with its principal place of

business in Orlando, Florida.

       7.        Defendant is an employer as defined by the laws under which this

action is brought and employs the requisite number of employees.

                            PROCEDURAL REQUIREMENTS

       8.        Plaintiff has complied with all statutory prerequisites to filing this

action.


                                              2
Case 6:21-cv-00673-WWB-EJK Document 1 Filed 04/15/21 Page 3 of 11 PageID 3




        9.    On or about November 12, 2019, Plaintiff timely duel-filed a claim

with the Equal Employment Opportunity Commission (“EEOC”) and the Florida

Commission on Human Relations (“FCHR”), satisfying the requirements of 42

U.S.C. § 2000e-5(b) and (e).

        10.   Plaintiff’s EEOC Charge was filed within three hundred days after the

alleged unlawful employment practices.

        11.   The EEOC issued to Plaintiff a Notice of Right to Sue on February 18,

2021.

        12.   This Complaint was filed within ninety days following Plaintiff’s

receipt of the EEOC’s Notice of Right to Sue.

                             FACTUAL ALLEGATIONS

        13.   Plaintiff is female.

        14.   Plaintiff began her employment with Defendant on or about July 11,

2016.

        15.   During her tenure, Plaintiff held various positions from Delivery

Driver to Cashier/Parts Support.

        16.   Plaintiff was a full-time employee who regularly worked or exceeded

forty hours per week and satisfactorily performed the job requirements of her

position.




                                         3
Case 6:21-cv-00673-WWB-EJK Document 1 Filed 04/15/21 Page 4 of 11 PageID 4




      17.   Plaintiff was subjected to disparate treatment and discrimination due

to Plaintiff’s sex and pregnancy with regards to the terms and conditions of

Plaintiff’s employment.

      18.   Similarly situated female, non-pregnant employees were treated

more favorably than Plaintiff during her employment.

      19.   In January 2019, Plaintiff suffered a miscarriage and as a result she

required surgery.

      20.   Plaintiff informed Defendant of the same and took a brief medical

leave to undergo surgery. Following her recovery Plaintiff returned to work.

      21.   In March 2019, Plaintiff learned that she was four weeks pregnant.

      22.   Plaintiff informed Defendant of her pregnancy and provided

Defendant medical documentation.

      23.   Due to her miscarriage a few months prior, Plaintiff required regular

appointments with her physician.

      24.   Plaintiff kept Defendant informed of her pregnancy-related doctor

appointments and provided documentation from her doctor when she was

required to miss work for appointments.

      25.   To retaliate against Plaintiff and discourage her from taking her

upcoming FMLA leave for the birth of her child, Defendant brought in a new

employee and required Plaintiff to train the new employee for Plaintiff’s position.


                                        4
Case 6:21-cv-00673-WWB-EJK Document 1 Filed 04/15/21 Page 5 of 11 PageID 5




         26.   Plaintiff’s doctors originally advised she was to begin her maternity

leave under the FMLA on November 1, 2019.

         27.   In late August 2019, Plaintiff arrived to work as scheduled and began

her workday. However, as the day progressed Plaintiff began experiencing

pregnancy-related pain.

         28.   Due to the severity of her pain, Plaintiff informed Parts Manager,

Vickie Manees, that she needed to go to the doctor.

         29.   Plaintiff informed Ms. Manees that she may need to begin her FMLA

leave earlier than planned, depending on what her doctor advised.

         30.   That afternoon Plaintiff was treated by her doctor and given a note

excusing her from work for the rest of the day.

         31.   The next day Plaintiff provided the doctors note to Defendant.

         32.   After providing Defendant her doctors note, Plaintiff observed that

her trainee was moved to Plaintiff’s desk and officially given Plaintiff’s Cashier

title.

         33.   To harass Plaintiff and retaliate against her for her sex/pregnancy

and upcoming FMLA leave, Defendant informed Plaintiff that it thought she

“quit” the day before. Plaintiff did no such thing.

         34.   Approximately a week later Defendant terminated Plaintiff.




                                          5
Case 6:21-cv-00673-WWB-EJK Document 1 Filed 04/15/21 Page 6 of 11 PageID 6




      35.    Defendant terminated Plaintiff to interfere with her lawful use of her

FMLA leave.

      36.    Plaintiff has been damaged by Defendant’s illegal conduct.

      37.    Plaintiff has had to retain the services of undersigned counsel and has

agreed to pay said counsel reasonable attorneys’ fees.

 Count I: Sex/Pregnancy Based Discrimination in Violation of The Pregnancy
               Discrimination Act as Amended Under Title VII

      38.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-37 above.

      39.    At all times relevant to this action, Plaintiff was in a protected

category under Title VII because of Plaintiff’s pregnancy.

      40.    Defendant is prohibited under Title VII from discriminating against

Plaintiff because of Plaintiff’s pregnancy with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

      41.    Defendant violated Title VII by unlawfully discriminating against

Plaintiff based on Plaintiff’s pregnancy.

      42.    Defendant intentionally discriminated against Plaintiff on the basis of

Plaintiff’s pregnancy.

      43.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of Title VII, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and
                                            6
Case 6:21-cv-00673-WWB-EJK Document 1 Filed 04/15/21 Page 7 of 11 PageID 7




emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

      44.    Defendant’s unlawful conduct in violation of Title VII is outrageous

and malicious, intended to injure Plaintiff, and has been done with conscious

disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.

                  Count II: Retaliation in Violation of Title VII

      45.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-37 above.

      46.    Plaintiff engaged in protected activity under Title VII on more than

one occasion while employed by Defendant.

      47.    Defendant engaged in intentional retaliation against Plaintiff for

Plaintiff’s participation in protected activity.

      48.    Defendant’s conduct violated Title VII.

      49.    Plaintiff has satisfied all statutory prerequisites for filing this action.

      50.    Defendant’s discriminatory conduct, in violation of Title VII, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which Plaintiff is

entitled to damages.


                                           7
Case 6:21-cv-00673-WWB-EJK Document 1 Filed 04/15/21 Page 8 of 11 PageID 8




      51.   Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling Plaintiff to compensatory damages.

      52.   Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling

Plaintiff to punitive damages.

               Count III: Interference in Violation of the FMLA

      53.   Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-37 above.

      54.   Plaintiff is a covered “employee” as defined by the FMLA because he

worked for Defendant for more than 12 months preceding the leave, had more

than 1,250 hours of service during the 12 months preceding the leave, and worked

at a location where the employer has at least 50 employees within 75 miles.

      55.   At all times relevant, Defendant is and was a covered “employer”

under the FMLA because it has more than 50 employees employed at Plaintiff’s

work location in 20 or more workweeks in the calendar year preceding the leave

request.

      56.   Plaintiff exercised, or attempted to exercise, her rights under the

FMLA.

      57.   Defendant interfered with Plaintiff’s lawful exercise of her FMLA

rights.


                                        8
Case 6:21-cv-00673-WWB-EJK Document 1 Filed 04/15/21 Page 9 of 11 PageID 9




      58.    Defendant’s actions were willful, knowing, and voluntary, and

otherwise done with malice and/or reckless indifference for Plaintiff’s rights.

      59.    Plaintiff was injured due to Defendant’s willful violations of the

FMLA, to which she is entitled to legal relief.

                Count IV: Retaliation in Violation of the FMLA

      60.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-37 above.

      61.    Plaintiff is a covered “employee” as defined by the FMLA because he

worked for Defendant for more than 12 months preceding the leave, had more

than 1,250 hours of service during the 12 months preceding the leave, and worked

at a location where the employer has at least 50 employees within 75 miles.

      62.    40. At all times relevant to the case, Defendant is and was a covered

“employer” under the FMLA because it has more than 50 employees employed at

Plaintiff’s work location in 20 or more workweeks in the calendar year preceding

the leave request.


      63.    Plaintiff exercised or attempted to exercise her rights under the

FMLA.

      64.    Defendant retaliated against Plaintiff for exercising or attempting to

exercise her rights under the FMLA.



                                          9
Case 6:21-cv-00673-WWB-EJK Document 1 Filed 04/15/21 Page 10 of 11 PageID 10




      65.    Defendant’s actions were willful, knowing, and voluntary, and

otherwise done with malice and/or reckless indifference for Plaintiff’s rights.

      66.    Plaintiff was injured due to Defendant’s willful violations of the

FMLA, and she is entitled to legal relief.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, requests this Honorable Court:

      a)     Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory

damages, including emotional distress damages, in the amount to be proved at

trial, punitive damages, and prejudgment interest thereon;

      b)     Granting Plaintiff costs and an award of reasonable attorneys’ fees

(including expert witness fees); and

      c)     Award any other and further relief as this Court deems just and

proper.

                                 JURY DEMAND

      Plaintiff hereby requests a trial by jury on all triable issues herein.

Dated: April 15, 2021.                 Respectfully Submitted:


                                       /s/ Gary Martoccio
                                       Gary Martoccio
                                       Florida Bar Number: 099040
                                       Spielberger Law Group
                                       4890 W. Kennedy Blvd., Suite 950

                                          10
Case 6:21-cv-00673-WWB-EJK Document 1 Filed 04/15/21 Page 11 of 11 PageID 11




                                   Tampa, Florida 33609
                                   T: (800) 965-1570
                                   F: (866) 580-7499
                                   gary.martoccio@spielbergerlawgroup.com

                                   Counsel for Plaintiff




                                     11
